Citation Nr: 0900203	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  06-15 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for 
diabetes mellitus.

2.  Entitlement to service connection for a kidney 
disability, claimed as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1972.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  Jurisdiction over the claims file was 
subsequently transferred to the RO in Roanoke, Virginia, and 
that office forwarded the appeal to the Board.

In February 2005, the RO denied a rating higher than 20 
percent for diabetes, and in May 2005, the RO denied service 
connection for a kidney disability, claimed as secondary to 
diabetes.

The veteran requested a Travel Board hearing, but withdrew 
this request in a March 2007 statement in support of claim 
(VA Form 21-4138).


FINDINGS OF FACT

1.  The veteran's diabetes requires insulin and a restricted 
diet, but there is no medical evidence that it also requires 
regulation of his activities as that term is defined in the 
applicable regulation.

2.  The evidence reflects that the veteran does not have a 
kidney disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 
(2008).

2.  The criteria for service connection for a kidney 
disability have not been met.  38 U.S.C.A. § 1110, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In this case, the RO sent the veteran a pre-rating August 
2004 letter regarding the claim for an increased rating for 
diabetes and a pre-rating March 2005 letter regarding the 
claim for service connection for a kidney disability.  In 
these letters, the RO notified the veteran of the evidence 
needed to substantiate both the increased rating and service-
connection claim.  These letters also satisfied the second 
and third elements of the duty to notify by delineating the 
evidence VA would assist him in obtaining and the evidence it 
was expected that he would provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, 
the August 2004 and March 2005 letters complied with this 
former requirement.

The veteran has substantiated his status as a veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claims, in a general March 2006 letter, as well a May 
2006 letter prepared in connection with other claims.

Contrary to VCAA requirements, some of the notice in this 
case was provided after the initial adjudication of the 
claims.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The timing deficiency was cured by readjudication of 
the claims in an August 2007 supplemental statement of the 
case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).

As to the increased rating claim, adequate VCAA notice also 
requires that VA notify the claimant that, to substantiate 
such a claim: (1) the claimant must provide, or ask VA to 
obtain medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The October 2004 letter told the veteran that he could 
substantiate his increased rating claim with evidence that 
the disability had worsened. The March and May 2006 letters 
explained how disability ratings are determined by applying 
relevant diagnostic codes, and each of the above letters 
provided examples of the types of medical and lay evidence 
that the veteran could submit or ask VA to obtain with regard 
to his increased rating claim.  To the extent that these 
letters did not comply with the Vazquez-Flores requirements, 
the veteran's March 2006 statement in support of claim and 
August 2006 substantive appeal (VA Form 9) reflect that he 
understood that he had to show his diabetes had worsened in 
order to receive a higher rating, and the November 2008 
informal hearing presentation reflects that the veteran's 
representative understood that in order to receive a higher, 
40 percent rating under the applicable diagnostic code, he 
had to show that his diabetes required restriction of 
activities.  The veteran and his representative thus 
demonstrated an awareness of what was necessary to 
substantiate his claim for a rating higher than 20 percent 
for diabetes.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-
31 (2007).  Consequently, any error in this regard was 
"cured by actual knowledge on the part of the claimant."  
See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the veteran's service treatment and 
personnel records, all identified post-service private and VA 
treatment records, Vet Center records, and the records of the 
Social Security Administration's (SSA's) disability 
determination.  In addition, the veteran was afforded 
November 2004 and July 2007 VA examinations, which addressed 
both the severity of his diabetes and the nature and severity 
of any disabilities caused by the diabetes.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for an increased rating for 
diabetes and for service connection for a kidney disability 
are thus ready to be considered on the merits.

Diabetes

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which provides for 
ratings based on average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations. See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505, 509- 510 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

The veteran is receiving a 20 percent rating for diabetes 
mellitus under 38 C.F.R. § 4.119, DC 7913.  Pursuant to DC 
7913, a rating of 20 percent is assigned for diabetes 
mellitus requiring insulin and a restricted diet or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
rating is warranted when the condition requires insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating is warranted when the condition requires insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
warranted when the condition requires more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.

The veteran has many complications associated with diabetes, 
including cataracts, peripheral neuropathy of each extremity, 
and erectile dysfunction, for which he has been granted 
service connection and is receiving separate ratings.  To 
warrant a higher rating for diabetes mellitus itself, under 
DC 7913, the 40 percent criteria are conjunctive not 
disjunctive-i.e., there must be insulin dependence and 
restricted diet and regulation of activities.  "Regulation of 
activities" is defined by DC 7913 as the "avoidance of 
strenuous occupational and recreational activities."  
Medical evidence is required to show that occupational and 
recreational activities have been restricted.  Camacho v. 
Nicholson, 21 Vet. App. 360, 363-364 (2007) (citing 61 Fed. 
Reg. 20,440 (May 7, 1996).

The veteran's increased rating claim must be denied because 
there is no medical evidence showing that the veteran's 
diabetes requires regulation of activities as  that term is 
defined in the applicable regulation.  The VAOPT notes from 
throughout the appeal period show that the veteran takes 
insulin and restricts his diet due to his diabetes.  For 
example, March and April 2006 VAOPT notes indicate that the 
veteran had poorly controlled or uncontrolled diabetes, his 
insulin was increased, and he was counseled on dietary 
compliance and increased physical activity with the aid of 
weight reduction.  However, there is no indication in the 
VAOPT notes, Vet Center reports, or private treatment records 
that the veteran was required to restrict his occupational 
and recreational activities.  Moreover, the November 2004 VA 
diabetes examiner, in response to a request to "[d]escribe 
any restriction of activities on account of the diabetes," 
wrote only, "The veteran tries to walk daily but has 
problems with his back."  In addition, the July 2007 VA 
diabetes examination report indicates that the veteran was 
not restricted in his ability to perform strenuous 
activities, and, in summarizing all effects on occupational 
and daily activities, indicated only that he was not employed 
and that there were no effects on usual daily activities.  
Further, the SSA's disability determination indicated that 
the primary diagnosis upon which its determination of 
disability was based was the veteran's anxiety disorder, 
while diabetes was a secondary diagnosis.  Similarly, a March 
2006 VA hospital discharge note indicated with regard to the 
veteran's employment status that the veteran was totally 
disabled and unemployable as a result of his PTSD.  Thus, the 
medical evidence indicates that the veteran's occupational 
activities are restricted by his psychiatric disability 
rather than his diabetes, and that his diabetes does not 
restrict his recreational activities.  There is therefore no 
medical evidence of the regulation of activities required for 
a higher, 40 percent rating as defined in the applicable 
regulation.  There is also no evidence of hospitalizations or 
frequent visits to a diabetic care provider due to 
ketoacidosis or hypoglycemic reactions which are required for 
higher ratings, as specifically indicated by the November 
2004 and July 2007 VA examination reports.

The Board notes that the veteran's representative indicated 
in the November 2008 informal hearing presentation that the 
veteran had been advised to restrict his activities due to 
his diabetes.  However, there is no medical evidence of such 
advice, and neither the veteran nor his representative have 
been shown to possess the training and expertise to 
competently render a probative opinion on whether the 
veteran's diabetes requires regulation of activities, 
something the Court has determined to be a medical matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

Finally, the Board finds that there is no showing that the 
veteran's diabetes reflects so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extraschedular basis pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1) (as cited in the December 2005 
SOC).  As noted, the evidence reflects that the veteran is 
unemployed due primarily to his psychiatric disability, and 
his diabetes has not objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned rating).  Moreover, the veteran has not been 
frequently hospitalized for his diabetes, and his diabetes 
has not been shown to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
Board finds that the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 

For the foregoing reasons, the Board finds that the claim for 
a rating higher than 20 percent for diabetes must be denied.  
In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against assignment of any higher rating, 
that doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

Service Connection for a Kidney Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In this 
case, the veteran claims that he has a kidney disability due 
to his service-connected diabetes.  Service connection may 
also be granted for disability that is proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).

However, whether claimed on a direct or secondary basis, 
entitlement to service connection requires evidence of a 
current disability.  See McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 (Fed 
Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997)).  To be present as a current disability, there must be 
evidence of the condition at some time during the appeals 
period.  McClain, 21 Vet. App. at 321; Gilpin, 155 F. 3d at 
1556.

In this case, service connection for a kidney disability must 
be denied because there is no evidence of kidney disability 
at any time since filing of the March 2004 claim.  Neither 
the VA treatment notes, Vet Center reports, private treatment 
notes, nor the records relating to the SSA's disability 
determination indicate that the veteran has had a kidney 
disability.  For example, in the March 20, 2006 VA hospital 
physical examination report, which contained a multiaxial 
assessment pursuant to the Diagnostic and Statistical Manual 
for Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM- IV), the "Axis 3" category 
which lists physical disabilities contains twenty-five 
"problems" but does not refer to the kidneys.  The only 
specific reference to the kidneys in the post-service 
treatment records appears to be in a March 2006 VA progress 
note which refers to "borderline kidney labs."  Even 
assuming that the kidney-related laboratory test results to 
which the note referred are in fact abnormal, laboratory test 
results are not in and of themselves disabilities.  See 61 
Fed. Reg. 20440, 20,445 (May 7, 1996) (supplementary 
information preceding Final Rule amending the criteria for 
evaluating endocrine system disabilities indicates that 
diagnoses of hyperlipidemia, elevated triglycerides, and 
elevated cholesterol are actually laboratory test results, 
and are not, in and of themselves, disabilities).  See also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (based on the 
definition found in 38 C.F.R. § 4.1, the term disability 
"should be construed to refer to impairment of earning 
capacity due to disease, injury, or defect, rather than to 
the disease, injury, or defect itself").  Moreover, there 
were no kidney symptoms noted on the November 2004 VA 
diabetes examination, and the July 2007 VA examination report 
specifically indicated that there were no symptoms of 
diabetic nephropathy and no kidney disease.

The Board notes that the July 2007 VA examination report 
indicated that the veteran suffered from diabetes-related 
genitourinary symptoms such as frequency, urgency, urinary 
incontinence, and erectile dysfunction, and the veteran's 
representative, noting these symptoms in the November 2008 
informal hearing presentation, speculated that "this could 
indicate a possible kidney problem."  However, as noted 
above, neither the veteran nor his representative have been 
shown to possess the requisite medical knowledge or training 
to render a competent medical opinion as to medical matters 
such as the existence of a kidney disability.  See Moray v. 
Brown, 5 Vet. App. 211 (1993).  Thus, the speculative 
statement of the veteran's representative, as well as those 
of the veteran claiming he has a current kidney disability, 
are not probative of the dispositive issue with regard to 
this claim of whether the veteran has a current kidney 
disability.

For the foregoing reasons, the claim for service connection 
for a kidney disability must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.


ORDER

A rating higher than 20 percent for diabetes mellitus is 
denied.

Service connection for a kidney disability, claimed as 
secondary to service-connected diabetes mellitus, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


